Citation Nr: 0216977	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

(The issue of entitlement to service connection for a low 
back disability will be the subject of a later decision by 
the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision that 
denied the veteran a rating in excess of 50 percent for 
PTSD, and declined to reopen a claim for service connection 
for low back disability.  The veteran perfected an appeal of 
both issues to the Board.  

After reopening the claim for service connection for a low 
back disability, as is explained herein, the Board is 
undertaking additional development on the issue of service 
connection for a low back disability, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each of the claims on appeal has been 
accomplished.   

2.  The veteran's PTSD is characterized, primarily, by 
depressed mood, irritability, nightmares, low energy; this 
symptoms are indicative of no more than moderate to serious 
overall difficulty in social and occupational functioning.  

3.  In an August 1998 rating decision, notice of which was 
sent to the veteran that same month, the RO denied his 
request to reopen his claim for service connection for a low 
back disability; the veteran did not initiate an appeal of 
that denial.

4.  Evidence associated with the claims file since the 
August 1998 rating decision bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and is, in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.130, Diagnostic 
Code 9411 (2002).

2.  The August 1998 rating decision that declined to reopen 
the veteran's claim for service connection for a low back 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§  20.1103 (2002).  

3.  New and material to warrant reopening the claim of 
entitlement to service connection for a low back disability 
evidence has been received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In an August 1980 Board decision, the veteran's claim for 
service connection for residuals of a back injury was 
denied.  The Board found that while the veteran had a 
current low back disability, diagnosed as a herniated 
nucleus pulposus and arthritis of the lumbosacral spine, no 
medical evidence was presented of a nexus between these 
current injuries and an in-service disease or injury.  

During a VA psychiatric examination in April 1998, the 
veteran reported experiencing several wartime traumas, 
including witnessing the death of U.S. and enemy soldiers, 
and being wounded in combat himself, for which he was 
awarded the Purple Heart Medal.  Since service, he has been 
"moody," anxious, and nervous.  He reported low energy, but 
denied screaming, yelling, or loss of control.  He denied 
feeling suicidal or homicidal ideation.  Hallucinations and 
delusions were also denied.  Subsequent to service, the 
veteran worked for many years until retirement.  He has been 
married to his first and only wife for 50+ years, and 
described his marriage as good.  He attends a PTSD support 
group for veterans, and finds it helpful.  The examiner 
described him as alert, oriented, pleasant, and cooperative 
during his interview, with a slow but coherent, appropriate, 
and goal-oriented thought process.  Concentration and 
immediate and remote memory were all fair.  His mood was 
anxious, sad, and depressed at times.  Insight and judgment 
were also fair.  The examiner determined the veteran was 
competent to handle his own finances.  Chronic PTSD was 
diagnosed, and a Global Assessment of Functioning (GAF) 
score of 55 was assigned.  

Outpatient treatment notes from the veteran's VA PTSD 
support group indicate that he has been a regular attendee 
since 1998, occasionally accompanied by his wife.  He has 
participated actively in group discussions and derived 
benefits from them.  He has at times expressed anger at the 
government and the VA regarding the treatment he has 
received subsequent to service.  He has been described as 
"preoccupied with the theme of injustice."  However, he 
still maintains contact with members of his military unit, 
and has on occasion participated in military service 
reunions.  According to a November 2001 treatment note, the 
veteran had a GAF score of 35.  

In a December 1998 statement, Andy Ray, counselor of the 
support group, stated the veteran becomes quiet and 
depressed when discussing traumatic events during the war.  
However, when not in a depressed state, the veteran was 
described as "very friendly."  

In an August 1998 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for a low back disability, based on a lack of new 
and material evidence.  The RO found no evidence linking the 
veteran's current low back disability to an in-service 
disease or injury.  

In September 2000, the veteran filed a claim for an 
increased rating for PTSD.  He also sought to reopen his 
claim for service connection for a low back disability.  In 
support of his claim, he submitted several statements from 
fellow soldiers stating that the veteran had sustained a 
back injury during combat in service.  He also submitted the 
statement of Dr. John L. Fuller, M.D., who wrote that after 
examining the veteran and considering his past x-rays, 
medical history, and statements from fellow soldiers, the 
veteran's "long term and continued disability was caused by 
his injury in combat in WW Two."  

On VA psychiatric examination in October 2000, the veteran 
reported occasional feelings of anger and bitterness since 
service, and recurrent sleep problems.  Nightmares about the 
war were also reported by the veteran.  He reported 
attending VA group therapy sessions.  He described himself 
as happy with his marriage, and indicated he enjoys 
gardening as a recreational activity.  On objective 
examination, he was alert, fully-oriented, and socially 
appropriate.  His thinking was somewhat disorganized, likely 
due to his anxiety rather than cognitive dysfunction.  His 
cognitive function, including concentration, attention, 
memory, and reasoning, was within normal limits and age-
appropriate.  PTSD, severe and prolonged, was diagnosed, and 
a GAF score of 50 was assigned.  

Also in October 2000, a letter was received from Melody 
Johns, a counseling therapist who has treated the veteran 
since August 2000.  She described his symptoms to include 
nightmares, flashbacks, isolation, intrusive thoughts, some 
suicidal ideation but without a plan or intent, major 
depression, and survivor guilt.  His symptoms are getting 
worse with age, despite strong support from his wife and 
family.  

The RO continued the prior denial of an increased rating, 
and the appeal was forwarded to the Board.  

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2002)).

Considering the record in light of the duties imposed by the 
VCAA and the implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

By virtue of the November 2001 Statement of the Case, the 
various Supplemental Statements of the Case, and the 
December 2001 RO letter to the veteran notifying him of the 
VCAA, he and his representative have been advised of the 
laws and regulations governing the claims on appeal, the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  In view of the foregoing, and 
because, as explained in more detail below, there is no 
indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here 
at issue.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  The duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has reported that he receives all 
medical care at the VA medical center in Clarksburg, West 
Virginia, and records from this facility have been obtained.  
The veteran also has been afforded recent VA psychiatric 
examinations in conjunction with his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of either claim that has not been accomplished.  

Under these circumstances, and in light of the Board's 
favorable disposition on the petition to reopen, as 
explained below, the Board finds that adjudication of the 
each claim on appeal, at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Increased rating-PTSD 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. 
§ 115538 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD, for which a 50 percent evaluation is 
assigned pursuant to Diagnostic Code 9411, is evaluated 
under a General Rating Formula for psychiatric disabilities.  
See 38 C.F.R. § 4.130.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  

Considering the pertinent medical evidence of record in 
light of the above criteria, the Board finds that a rating 
in excess of 50 percent is not warranted for the veteran's 
PTSD.  The veteran's PTSD is characterized, primarily, by 
depressed mood, irritability, nightmares, low energy.  
However, the degree of social and occupational impairment 
contemplated in the criteria for at least the next higher, 
70 percent, evaluation, simply is not shown.  

On VA examination in April 1998 and again in October 2000, 
the veteran did not report any suicidal or homicidal 
thoughts or plans, and no obsessive rituals were noted on 
either occasion.  His speech has been rational and 
informative at all times of record, without any illogical, 
irrelevant, or obscure speech patterns.  Although the 
veteran reported some feelings of depression, the evidence 
does not demonstrate that these feelings prevent him from 
functioning independently, appropriately and effectively.  
While he did note episodes of irritability, no periods of 
violence were reported by the veteran.  He has been able to 
maintain family relationships, as demonstrated by the fact 
that he has been married to the same woman for 50+ years, 
and that he maintains contact with his adult children.  No 
spatial disorientation or neglect of personal appearance or 
hygiene was noted.  The veteran worked for many years 
following service, up until his retirement when he was in 
his 50's.  His retirement was not noted to be related to his 
psychiatric disability.  

The Board also has considered the GAFs of record.  In April 
1998, the veteran was assigned a Global Assessment of 
Functioning (GAF) score of 55 (indicative of moderate 
symptoms, or moderate impairment in social occupational or 
school functioning; and a GAF of 55 on examination in 
October 2000 (indicative of serious symptoms or serious 
impairment in social, occupational, or school functioning).  
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) (Fourth 
Edition) (A GAF score is the examiner's judgment of the 
individual's overall level of functioning.  The GAF scale is 
between 1 and 100, with a higher score indicative of a 
higher level of functioning.).  These scores suggest overall 
moderate to serious occupational and social impairment.  The 
Board notes that, in November 2001, an examiner assigned a 
GAF score of 35, indicative of some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  However, based on other evidence of 
record, this score does not appear to accurately reflect the 
veteran's level of disability.  No impairment in reality 
testing has been noted on examination, as the veteran has 
been alert and oriented at all times of record.  Likewise, 
he has shown no impairment in judgment or thinking, and he 
has a strong relationship with his wife and children.  
Finally, no evidence exists of work or school impairment, as 
the veteran is retired.  

The Board points out that an assigned GAF score, like an 
examiner's assessment of the extent of disability, is not 
dispositive of the question here at issue-whether the 
veteran's PTSD meets, or more nearly approximates the 
criteria for at least the next higher, 70 percent, 
evaluation.  Rather, the disability evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment, rather than solely on examiner's 
assessment of the level of disability at the moment of the 
examination.  See 38 C.F.R. § 4.126(a).  Given overall 
medical evidence, to include the other GAFs of record, and 
in the absence of evidence of psychiatric symptomatology and 
other indicia of impaired functioning that would support an 
award of at least the next higher, 70 percent, evaluation, 
the Board must conclude that the veteran's psychiatric 
disability picture more nearly approximates the criteria for 
the current 50 percent evaluation.  As the criteria for the 
next higher, 70 percent evaluation are not met, it follows 
that the criteria for the maximum 100 percent evaluation 
likewise are not met.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's PTSD 
reflects so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  Here, the 
veteran's PTSD has required no periods of hospitalization 
since his service separation and is not shown by the 
evidence to present marked interference with employment, in 
and of itself, as the veteran is retired.  Importantly, his 
retirement was not precipitated by psychiatric disability; 
rather, the veteran has reported that his back problems 
necessitated early retirement.  In the absence of evidence 
of such factors as those outlined above, the Board is not 
required to refer the claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claim for an evaluation 
in excess of 50 percent for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

C.  New and material evidence - Low back disability

The claim for service connection for a low back disability 
previously has been considered and denied.  In an August 
1998 rating decision, the RO denied the veteran's request to 
reopen his claim for service connection for a low back 
disability.  Although notified of the denial and of his 
appellate rights that same month, the veteran did not 
initiate an appeal of that denial.  Hence, the decision is 
final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not 
appealed "will not thereafter be reopened or allowed, except 
as may otherwise be provided by regulations not inconsistent 
with this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim.  

38 C.F.R. § 3.156(a) (2001).  

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to 
reopen filed on or after August 29, 2001.  66 Fed. Reg. 
45620-30 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  In Hodge v. West, it was noted that such 
evidence could be construed as that which would contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where 
it would not be enough to convince the Board to grant the 
claim.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

Considering the evidence of record in light of the above 
criteria, the Board finds that evidence submitted by the 
veteran since August 1998 is new and material, and therefore 
his previously denied claim for service connection for a low 
back disability must be reopened and reconsidered on the 
merits.  

Previously, the veteran's claim had been denied based on a 
lack of a medical nexus between any in-service low back 
injury and a current disability.  However, the 
aforementioned letter from Dr. Fuller clearly suggests a 
link between the veteran's current low back disability and 
an in-service trauma. Because this medical report was not of 
record at the time of the 1998 denial, and is not cumulative 
and redundant of evidence already submitted, it is new.  

Likewise, because this medical report provides evidence of a 
medical nexus between the veteran's service and a current 
low back disability, it is material.  By providing evidence 
of a medical nexus, this report explicitly addresses the 
basis of the prior 1998 denial by the RO, and must be 
considered in order to fairly decide the merits of the 
claim.  While this statement may not be conclusive in and of 
itself, potentially new and material evidence need not be 
sufficient to convince the VA to reverse a prior decision; 
it need only "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability."  Hodge at 1363.  For these reasons, this 
evidence is new and material, and the veteran's application 
to reopen his claim for service connection for a low back 
disability is granted.  



ORDER

A rating in excess of 50 percent for PTSD is denied.  

New and material evidence to reopen the claim for service 
connection for a low back disability has been submitted; and 
the claim is reopened.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

